Honorable Renfro Speed
County Attorneys
Freestone County
Fairfield, Texas
Dear Sir:                    Cpinlon No. C-1289
                             Re: Polling places In common
                                  school district elections.
          We are In receipt of your letter of August 16,
1939, in which you request the opinion of this Department
upon the following questions:
          "1* Can the Commissioners Court of a county,
    acting under House Bill No. 782, Chapter 237, page
    472, Acts of 45th Legislature at Regular Session.
    In 1937, or under any other law, divide a common
    school district Into ,subdivlsionsor precincts for
    the purpose of establishing and maintalnlng separate
    polling places or election boxes in said common
    school district for school alstrlct electlons?
          "2 . If the Commlssioners Court of a county
    does not have the authority to subdivide a common
    school district to maintain separate polling places
    then does the county board of education or the board
    of trustees of the common school district, eFther
    or both, have the authority to divide a common school
    district Into precincts or subdivisions for separate
    polling places?
          “3. Does the County Jedge have authority,
    whenever he calls an election, to designate two or
    more polling places in a common school district?
          "4 . Wherever the Commissioners Court of a
    county have subdivided the county Into general elec-
    tlon precincts, and the polling place of any certain
    precinct is located within the bounds of a common
    school district must the common school district adopt
    such polling place, and should there be more than
    two polling places for said district and there Is
    likewise two polling places of two general county
    and election precincts then must the two school dis-
Ron, Renfro Speed, page 2         O-1289


    trict polling places be the same as the two county
    election precinct polling places and must the pre-
    cincts or subdivisions of the school district con-
    form as near as possible to the county election
    precincts?'
          We appreciate your brief and discussion of the
various statutes bearlng upon the above questions.
          By Articles 2741 and 2676, et Sep., Revised Civil
Statutes 1925, as amended, the general management, supervi-
sion and control of the common school districts of the county
is placed under the control of the county board of school
trustees. The management Andycontrol of the affairs of the
individual common school districts is vested in the local
school board of each district. Article 2749, Revised Civil
Statutes, 1925.
          Article 279x,,Revised Civil Statutes, 1925, per-
taining to bond and tax elections, provides that "the county
judge shall appoint a presiding officer ~for each voting place
to hold.any such election In common school districts; . . .
all polls for school district ,electlons.shall be opened at
8:o0 o:,clocka. m. and shall be closed at 6~00 o,'clockp. m.
. s D    This statute authorizea the county judge to appoint
a preslding.officer for each voting or polling place but it
does not give authority and does not purport to give author-
ity to the.county ~judge to establish voting SubdlvisLons
within a common school district. It apparently contemplates
that the regular voting places shall be designated and used
in such election.
          Prior to its amendment in 1927, Article 2746, Re-
vised Civil Statutes, 1925, provided that the common school
district trustees "shall appoint three persons qualified
voters of the district who shall hold" the regular trustee
election in each common school district and further provides
that "said persons shall receive as compensation for their
services the sum of $1.00 each." The local board when
ordering such election Is also authorized to give notice of
the time and place where such election will be held and are
required to post the proper notice.
          Article 2746 was amended by House Bill No. 782,
Chapter 2 7, Acts 1937, p. 472, so as to provlde that "said
trustees 7common sc~hooldistrict) may appoint three persons
for each voting box of the district who shall be qualified
voters of the district and who shall hold such election and
make returnsthereof to said trustees wlthin five days after
such election and said persons shall receive as Compensation
Hon. Renfro Speed, page 3


for thelr services the sum of $1.00 each." As in the
original article, the board of trustees when ordering such
election is authorized to give notice of the time and place
for such election where such election will be held and pbst
the proper notices., The emergency clause of this Act reads
in part as follows:
          "Because of the fact that In some school districts
    in Texas there is more than one voting box and whereas
    under the old statute great inconvenience was caused to
    the residents of such districts because of the great
    distance which must necessarily be traveled and whereas
    much saving of time and expense can be obtained by
    allowing the holding of elections more convenient to
    the voters create an emergency."
          While Article 2746, as amended, does not expressly
authorize the local board of school trustees to establish
voting boxes in the district and make designation of voting
precincts therein, it clearly contemplates that in many com-
mon school dlstrlcts within thts State more than one voting
box has been established and because of the size of some dis-
tricts, it IS to the best interest of the districts and the
voters therein that more than one polling place be furnished.
It further recognizes that under the original statue the
trustees were authorized to appoint only three persons to
hold such electlon and only the number designated by the
statute were authorized to receive compensation for their
services. Such difficulty was obviated in the amendment by
providfng that three persons could be appointed for each
voting box and each should receive compensation for his
services.
          Taking into consideration the general powers vested
in the local board of school trustees and the recent amend-
ment of Article 2746, we are of the opinion that the local
school boa& of common school districts may establish suffi-
cient voting box~esto adequately serve the district and make
appropriate provision for the designation of the voting
subdivisions for the polling places.
          It is our opinion that your questlons should be an-
swered as follows:
          1. The commissioners' court of a county is not
authorized to divide a common school district into subdivl-
sions or precincts for the purpose of establishing and maln-
taining separate polling places or election boxes.
          2.   The board of trustees of a common school dls-
Hon. Renfro Speed, page 4        o-1289


trict may establish more than one polling place in the com-
mon school district and divide such district into suitable
subdivisions for voting purposes.

          3. The county judge, when he calls an election,
is not authorized to divFde a common district Into voting
subdivisions but may designate two or more polling places
In a common school district when such polling places have
been established by the local board of trustees.
          4. There Is no relation between county election
precincts established by the Commissioners' Court by virtue
of Articles 2351 and 2933, Revised Civil Statutes, 1925, and
common school districts. Voting boxes in common school dls-
trlct elections and appropriate subdivisions therefor may or
may not correspond to county precincts and polling places.
                               Yours very truly
                             ATTORNEY GRRRRAL OF TEXAS


                               By s/Cecil C. Cammack
                                    Cecil C. Cammack
                                          Assistant
ccc:N:wc

APPROVXD OCT 30, 1939
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWS Chairman